Citation Nr: 1813100	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for headaches, to include as secondary to the service-connected lumbar spine and cervical spine disabilities.

4.  Entitlement to a total disability rating based upon an individual unemployability (TDIU).

5.  Entitlement to service connection for the cause of the Veteran's death.

6.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1962 to May 1965.  These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence Rhode Island and Philadelphia, Pennsylvania, respectively.

In a September 1977 rating decision, the RO previously denied the Veteran's initial claim of service connection for a lumbar spine disability.  However, the Veteran did not appeal this rating decision.  

Several years later, the Veteran filed new service connection claims for a lumbar spine disability, cervical spine disability, and headaches, but died in February 2013, during the pendency of his appeal.  The appellant is his surviving spouse.  She has been substituted as the claimant for the purpose of processing the service connection claims to completion.  

In April 2017, the Board reopened the service connection claim for a lumbar spine disability, based on new and material evidence.  See April 2017 Board Decision.  Additionally, the Board remanded the issues that are currently on appeal for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

In April 2017, the Board remanded these issues for the AOJ obtain all outstanding treatment records that were not associated with the Veteran's claims file.  The evidence of record indicates that the appellant duly executed a Form VA 21-4142 Authorization for Release of Information (Authorization), which was received by the RO in June 2017, providing the requisite authorization for the RO to obtain the Veteran's medical records from Kent Hospital, for the period of 2003; and from Rhode Island Hospital, from the period of 2008 to 2013.  Notwithstanding, the RO failed to obtained these records.  Rather, the RO, in a June 2017 Supplemental Statement of the Case, erroneously indicated that the appellant failed to respond and provide the requisite authorization form to VA.  Therefore, a remand on all the issues is required, partly for compliance with the Board's April 2017 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand order).

Moreover, in June 2011, prior to his death, the Veteran filed a claim for service connection for headaches, asserting that his headaches were secondary to his back/neck disabilities.  See June 2011 Report of General Information.  In this regard, the Board finds that the June 2017 VA opinion and the August 2017 independent medical opinions are inadequate for purposes of determining the claims for the headaches, lumbar spine and cervical spine disabilities.  

In the June 2017 VA opinion, a VA examiner summarily opined that it was less likely than not (less than 50 percent probability) that the Veteran's disabilities were incurred in or caused by an in-service injury, event or illness.  As the basis and rationale for his opinion, the VA examiner indicated that the Veteran's service treatment records (STRs) showed no evidence of a diagnosis of treatment for, nor complaints of his claimed disabilities while in service, nor within one year of military separation, and that there was no supporting evidence in the medical evidence reviewed that would provide support for his claims.  However, the Board finds that this opinion is inadequate because the VA examiner's opinion was solely based on the lack of evidence of findings in the Veteran's STRs.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (A VA examination is inadequate where the VA examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service treatment records to provide a negative opinion).  Additionally, the Board also finds this opinion to be inadequate because it rendered an opinion based on an inaccurate factual premise, indicating that there was no evidence of any ongoing low back condition following treatment while in service, nor within one year of military discharge, despite evidence of complaints of back pain documented in his service treatment records.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate factual premise has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal).  

In the August 2017 independent medical opinion, a private physician, Dr. E.P. opined that it is at least as likely as not that the Veteran's lumbar spine disability was caused by an in-service injury.  As the basis and rationale for his opinion, Dr. E.P. explained that the Veteran's treatment records documented a significant rollover motor vehicle accident which resulted in the Veteran being unconscious and pinned underneath the vehicle.  He noted that later treatment records documented the Veteran's complaints of persistent low back pain, following this accident.  Dr. E.P. further explained that a 2017 VA medical opinion inaccurately indicated that there was no evidence of a back condition until the work-related injury of August 1980 because the records clearly showed back pain complaints while the Veteran was in service in 1963, 1964, 1965, and following discharge in 1970.  He further explained, that in his opinion, the records showed long-term and worsening low back pain complaints following the initial injury suffered during the Veteran's service.  Furthermore, Dr. E.P. also opined that it is at least as likely as not that the Veteran's cervical spine disability was also caused by an in-service injury.  As the basis and rationale for his opinion, Dr. E.P. noted that in addition to the initial motor vehicle accident, the Veteran suffered further injury during his time in service when he was struck in the neck by the butt of a machine gun.  He further noted that later records documented that the Veteran had a long history of neck pain from the time with a later exacerbation of his previous complaints that resulted in his cervical discectomy and fusion, which lead to his opinion that this service injury was the initial source of his neck pain complaints.  However, the Board finds that Dr. E.P. opinion is based on facts that were not found or confirmed by the Veteran's STRs, and furthermore, the evidence of record indicates that the Veteran does not recall the particular details of his accident on the Jeep.  Accordingly, this independent medical opinion is not reliable for purposes of determining the claims for the lumbar spine and cervical spine disabilities.

Summarily, based on the foregoing reasons, a remand is required for obtaining outstanding treatment records that may potentially provide pertinent details about the Veteran's diagnosis of myocardial infarction, headaches, lumbar spine and cervical spine disabilities; a new VA opinion on the etiology of the headaches, lumbar spine and cervical spine disabilities; and crucially, for compliance with the Board's remand directives.

Finally, the claims of TDIU and DIC are inextricably intertwined with the issues being remanded.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, adjudication of these issues must be deferred and thus, are remanded, pending a final adjudication of all the intertwined service connection claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran's coronary artery disease and myocardial infarction, including any terminal treatment records from the Rhode Island Hospital and Kent Hospital.  The AOJ should obtain all outstanding records of VA treatment the Veteran underwent from July 1977 to February 2013.  If the records are unavailable, it should so be noted on the record and the reason for unavailability must be provided.  The AOJ should take all the necessary steps to obtain the outstanding records, including securing any required releases of information forms from the appellant.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, forward the claims file to a VA examiner who has not previously provided a VA opinion or addendum opinion, to determine the etiology of the Veteran's lumbar spine, cervical spine and headaches disabilities.  A copy of this remand must be made available to the VA examiner, and he/she must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability had its onset during active service or was related to any injury, accident or incident during active service.

b.  Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability had its onset during active service or was related to any injury, accident or incident during active service.

c.  Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches had its onset during active service or was related to any injury, accident or incident during service.

d.  If the Veteran's disabilities of the lumbar spine and/or cervical spine had its onset during active service or was related to an injury, accident or incident during service, also opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches were due to his lumbar spine and/or cervical spine disabilities.

e.  If the Veteran's disabilities of the lumbar spine and/or cervical spine had its onset during active service or was related to an injury, accident or incident during service, also opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches had been aggravated (permanently increased in severity beyond the natural progress of the disorder) by his lumbar spine and cervical spine disabilities.

f.  Consider all competent lay statements from the Veteran, of record, regarding the onset and continuity of symptomatology of his headaches, lumbar spine and cervical spine disabilities, including lay statements from his surviving spouse.

g.  Provide reasons for each opinion, whether favorable or unfavorable, citing the specific evidence in the record.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After ensuring that the above-mentioned actions have been undertaken, readjudicate the claims.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response from the appellant or her representative.  Then, return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




